Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 11/22/2021. Claims 1, 4-13 are currently pending. Claims 2-3 are canceled and claim 13 is added new per applicant’s request.
Priority
Current application, US Application No. 16/706,922 is a continuation of PCT/JP2018/022730, filed 06/14/2018, claims foreign priority to 2017-116610, filed 06/14/2017.
Examiner acknowledges that the certified copy of foreign priority copy, which is not written in English, has been received. There is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translation copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
the objection to the abstract, the amendment is accepted and the previous objection is withdrawn.
Regarding remarks to the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding request to withdraw the interpretation under 35 USC 112(f), amendment is accepted and the previous interpretation is withdrawn.
Regarding arguments to the rejections under 35 USC 101, applicant's arguments have been fully considered but they are moot due to amendment. See the new office action below. Regardless, Examiner would like to respond to the argument.
Applicant argues (pg. 11 line 13 – pg. 14 line 9) the claims disclose usefulness and improvement of detecting the anomalies of target device, asserting that the claims integrate the judicial exception into a practical application and overcomes the rejection at step 2A prong 2 test.
Examiner respectfully submits that the alleged usefulness and improvements are in the abstract idea. Although mathematical concept or mental processing may be useful and improving, the usefulness/improvement of abstract idea itself cannot be interpreted as improvement to the computer technology or other technology or technical field. No additional elements equivalent to particular limitations/elements or significant limitations/can be found. No particular machine or real world transformation are claimed, either. Therefore, there is no indication of integrating into a practical application and the rejections are thus maintained.
Regarding arguments to the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection 
Regarding remarks on the rejections under Double Patenting, amendment necessitated to update the office action. See the new office action below.

Claim Objections
	Claims 1, 11 and 12 are objected to because of the following informalities:  As per claims 1, 11 and 12, the limitation “within a predetermined determination target time” in “determines that a fluctuation of a value of the degree of anomaly falls within a predetermined range within a predetermined determination target time” should be replaced with “within a predetermined .
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial 
Specifically, representative claim 1 recites:
“An anomaly detection device, comprising: (1.A)
processing circuitry configured to calculate a degree of anomaly according to a predictive value that is predicted through machine learning using data acquired from a target device and a measurement value that is actually measured for the target device; (1.B)
detect a change of the calculated degree of anomaly, (1,C)
determine whether the detected change of the degree of anomaly indicates an anomaly of the target device according to a degree of the detected change of the degree of anomaly within a predetermined time range; (1.D)
and output information indicating that the anomaly of the target device has occurred, in response to determining that the anomaly of the target device has occurred, (1.E)
wherein the processing circuitry is further configured to refer to a status change history of the target device, to determine whether the detected change of the degree of anomaly is caused by a status change of the target device, (1.F) and 
to determine whether the detected change of the degree of anomaly indicates the anomaly of the target device (1.G) when the processing circuitry (1) detects the change of the degree of anomaly trending in a direction of exceeding a threshold (1.H), and then (2) determines that a fluctuation of a value of the degree of anomaly falls within a predetermined range within a predetermined determination target time (1.I)”.
 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
value, and the prediction through machine leaning based on deep neural networks, e.g. [pg. 7 line 2 – 9], which represent a mathematical concept by showing a mathematical relationship between input layer nodes to the output layer nodes through mathematical functional nodes connecting between layer nodes while the limitation/step labeled as (1.C)-(1.D), latter part of (1.E) and (1.F) – (1.I) are treated as belonging to a mental process grouping or a combination of both mental process and mathematical concept groupings as the limitations involves observation/judgment or mathematical calculation.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “An anomaly detection device”, “processing circuitry”, “target device”, “output information”;
In Claim 11: “An anomaly detection method”;
In Claim 12: “A non-transitory computer-readable storage medium storing program”;
As per claim 1, the additional element in the preamble “An anomaly detection device” is not qualified for a meaningful limitation and it only generally links a judicial exception to a general anomaly detection device. The limitations/elements “processing circuitry” and “target device” represent a general processor and a device being monitoring, respectively, and they are not particular. The limitation/step “output information” represent a standard data output operation and it only adds insignificant extra solution activity to the judicial exception.
As per claim 11, the additional element in the preamble “An anomaly detection method” is not qualified for a meaningful limitation and it only generally links the judicial exception to a particular technological environment or field of use.
As per claim 12, the additional element in the preamble “A non-transitory computer-readable storage medium storing program” is not qualified for a meaningful limitation because it refers to a general computer storage medium and it only links the judicial exception to a particular technological environment or field of use.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record (Step 2B analysis). 
See Tajima, Oyama and others below)
	Claims 1 and 4-13, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (US 20180275642 A1), hereinafter ‘Taji’ in view of Oyama (JP 2020009467 A), hereinafter ‘Oya’.
As per claim 1, Taji discloses
	An anomaly detection device comprising: (anomaly detection system [abs])
	processing circuitry configured to calculate a degree of anomaly according to a predictive value that is predicted through machine learning using data 
	detect a change of the calculated degree of anomaly, ((anomaly level, score … can increase, determining an anomaly based on whether an anomaly score exceeds the threshold [0009])
	determine whether the detected change of the degree of anomaly indicates an anomaly of the target device according to a degree of the detected change of the degree of anomaly within a predetermined time range; 
(a period from the present to a predetermined point in the future, This prediction period is referred to as a window size [0036], An anomaly score is calculated based on the … error and likelihood between a predicted value sequence and an observed value sequence within a window size [0037]) and 
	output information indicating that the anomaly of the target device has occurred, in response to determining that the anomaly of the target device has occurred, (outputs an anomaly information … via a … terminal [0038] output device 1H107 [0043])



Oya discloses comparing the status history information of the certain monitored device with the normal status history information and determine whether or not the state history information of the monitoring device has a specific state change before the occurrence of the failure ([claim 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Taji in view of Oya to refer to a status change history of the target device to determine whether the detected change of the degree of anomaly is caused by a status change of the target device for the detection of the anomaly with an improved accuracy. (Oya – determination accuracy can be improved [pg. 3 line 7 – 4 from the bottom without counting blank lines])

Taji continues to disclose
	to determine whether the detected change of the degree of anomaly indicates the anomaly of the target device when the processing circuitry (1) detects the change of the 
	(2) determines that a fluctuation of a value of the degree of anomaly falls within a predetermined range within a predetermined determination target time. (the arithmetic device changes a window size for predicting the future time … so as to adjust the anomaly score such that the anomaly score for the operational data under normal operation falls within the predetermined range [0141, claim 3])

As per claims 11 and 12, Taji discloses 
	For claim 11: An anomaly detection method, comprising: (anomaly detection method [0012])
	For claim 12: A non-transitory computer-readable storage medium storing a program causing a computer to perform: (a central processing unit ‘CPU’ 1H101 loads a program stored in a read - only memory ‘ROM’ 1H102 or an external storage device 1H104 into a read - access memory ‘RAM’ 1H103 and executes the program [0043])
	For both claims: 
	calculating a degree of anomaly according to a predictive value that is predicted through machine learning using data acquired from a target device and a measurement value that is actually measured for the target device; (calculates an anomaly score based on the predicted value sequence and an observed 
	detecting a change of the calculated degree of anomaly, (anomaly level, score … can increase, determining an anomaly based on whether an anomaly score exceeds the threshold [0009])
	determining whether the detected change of the degree of anomaly indicates an anomaly of the target device according to a degree of the detected change of the calculated degree of anomaly within a predetermined time range, (a period from the present to a predetermined point in the future, This prediction period is referred to as a window size [0036], An anomaly score is calculated based on the … error and likelihood between a predicted value sequence and an observed value sequence within a window size [0037]) and   
	outputting information indicating that the anomaly of the target device has occurred, in response to determining that the anomaly of the target device has occurred, (outputs an anomaly information … via a … terminal [0038] output device 1H107 [0043])

Although Taji discloses detecting an anomaly or sign of anomaly in target devices using the processing circuity (if an anomaly or a sign thereof is to be detected in target devices [0009], the operational data acquired from the monitoring target device [0011], processing unit [0043]), Taji is silent regarding referring to a status change history of the target device, determining whether the detected change of the degree of anomaly is caused by a status change of the target device.


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Taji in view of Oya to disclose the determining of whether the detected change of the degree of anomaly indicates the anomaly of the target device comprises referring to a status change history of the target device,  determining whether the detected change of the degree of anomaly is caused by a status change of the target device for the detection of the anomaly with an improved accuracy.

Taji continues to disclose
	determining whether the detected change of the degree of anomaly indicates the anomaly of the target device when (1) the change of the degree of anomaly trending in a direction of exceeding a threshold is detected, (score … can increase, determining an anomaly based on whether an anomaly score exceeds the threshold [0009]) and then 
	(2) it is determined that a fluctuation of a value of the degree of anomaly falls within a predetermined range within a predetermined determination target time. (changes a window size for predicting the future time … so as to adjust the anomaly score such that the anomaly score for the operational data under normal operation falls within the predetermined range [0141, claim 3])

As per claim 13, Taji and Oya disclose claim 1 set forth above.
Taji further discloses the processing circuitry is further configured to output the information indicating the occurrence of the anomaly using at least one of a voice, an alarm sound, or via a display. (output anomaly information … via a … terminal [0038], processing unit, output device … such as a display [0043])

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taji and Oya in view of Bott (US 20160072834 A1).
As per claim 4, Taji and Oya disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “when there is a status change history of the target device before the degree of anomaly exceeds the threshold, the processing circuitry is further configured to determine that the change of the degree of anomaly does not indicate an anomaly of the target device”.

Bott discloses checking the status change history of the device helps avoid treating the change of the behavior of the data stream as anomalous (monitoring, At step 108, for example, it is determined whether a user-initiated change to the status or software on the device has been detected. If a change is detected, the behavior signature is updated at step 110. For example, if the user has installed a new application on the device, such as a video streaming application, the traffic signature can be updated to include an expected rise in traffic volume associated with the video streaming 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Bott to configure the processing circuitry to determine that the change of the degree of anomaly does not indicate an anomaly of the target device when there is a status change history of the target device before the degree of anomaly exceeds the threshold for an accurate determination of anomaly.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taji and Oya in view of Yadav (US 20120125081 A1), hereinafter ‘Yadav’.
As per claim 5, Taji and Oya disclose claim 1 set forth above.
Although Taji discloses use option of filtering an operation data (a low - pass filter [0084), Taji  is silent regarding “perform filtering on the degree of anomaly and reduces the degree of anomaly of which a degree of a change with respect to time is equal to or higher than a predetermined value”.

Yadav discloses compensating a signal using a filter when the signal goes above a threshold amount within a threshold time (compensating … signal … increasing filter time constant, … the compensation operation includes determining if a raw particulate sensor input value has changed greater than a threshold amount within less than a 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Yadav to perform filtering on the degree of anomaly and reduces the degree of anomaly of which a degree of a change with respect to time is equal to or higher than a predetermined value for an accurate determination of anomaly.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taji and Oya in view of Iwakura (US 20180330279 A1), hereinafter ‘Iwakura’.
As per claim 6, Taji and Oya disclose claim 1 set forth above.
Taji discloses a use of a model for an anomaly detection in the data in machine learning (predictive model, time-series behavior of a monitored system [0035], learning a predictive model [0011-0012], learning unit [0044]).

However, Taj is silent regarding determining whether data acquired from the target device is to be excluded from an evaluation target of a degree of anomaly in accordance with a preset determination condition of a degree of anomaly.

Iwakura discloses an exclusion of data when the data is not needed to update or change a model based on a predetermined condition (a model in which data and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Iwakura to determine whether data acquired from the target device is to be excluded from an evaluation target of a degree of anomaly in accordance with a preset determination condition of a degree of anomaly for an accurate determination of anomaly.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taji and Oya in view of Bott and Hirose (US 20100100511 A1), hereinafter ‘Hirose’.
As per claim 7, Taji and Oya discloses claim 1 set forth above.
Taji discloses a use of a model for an anomaly detection in the data by machine learning (as shown in claim 6 above), but is silent regarding “to generate learning data in which data acquired after a change of a status of the target device and data used for generating a first model used in the machine learning are mixed and to generate a second model using the learning data in a case in which the determiner determines that there is a status change history of the target device and the change of the degree of anomaly does not indicate an anomaly of the target device before the degree of anomaly exceeds a threshold”.



Hirose discloses a generation of a first model through data learning, detecting a change point in the data, and generation of a second model when leaning the change point (detecting a statistical change-point of data, a first model learning section which learns an occurrence probability distribution of data, a second model learning section which finds a change degree for each of the estimated probability distributions; and a change-point detecting section which detects a change-point appeared in the data based on the obtained change degrees of each of the probability distributions [0009]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Bott and Hirose to generate learning data in which data acquired after a change of a status of the target device and data used for generating a first model used in the machine learning are mixed and to generate a .

	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taji and Oya, Bott and Hirose in view of Iwakura.
As per claim 8, Taji, Oya, Bott and Hirose disclose claim 7 set forth above.
Although Hirose discloses the generation of the first and second model, the set forth combined prior at is silent regarding “compare accuracies of the first model used in the machine learning and the second model generated by the learner and to decide a model with higher accuracy as a model to be used for machine learning”.

Iwakura discloses whether to keep the current model or update with a new model based on the precision of the model used in machine leaning (in accordance with the precision desired for the model, classification count [0066], classification score, precision desired [0096, Fig. 10, 0099, Fig. 21], a predetermined condition and a decision result related to updating of a model accumulated for learning data are compared to determine whether learning of the learning data is needed [0075], machine learning [0003]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Iwakura to select a model with higher accuracy as a 

As per claim 9, Taji, Oya, Bott, Hirose and Iwakura disclose claim 8 set forth above.
Taji discloses modeling based on absolute value of degree of anomalies (absolute value of the difference between a predicted value sequence and an observed value sequence at each time point  [0071, 0112, 0121], predictive model, error construction  model [0105]).

Iwakura discloses the selection of model by comparing the decision results related to the models with a predetermined condition (a predetermined condition and a decision result related to updating of a model accumulated for learning data are compared to determine whether learning of the learning data is needed [0075]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Taji and Iwakura to compare a first degree of anomaly calculated according to the first model and a second degree of anomaly calculated according to a second model and to decide the model with the lower absolute value of the calculated degree of anomaly as a model to be used for machine learning for an accurate determination of anomaly in the target device.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taji and Oya in view of Pietrowicz (US 20170264513 A1), hereinafter ‘Pietrowicz’.
As per claim 10, Taji and Oya discloses claim 1 set forth above.
Taji discloses the determination that the change of the degree of anomaly indicates an anomaly of the target device (a period from the present to a predetermined point in the future, This prediction period is referred to as a window size [0036], An anomaly score is calculated based on the … error and likelihood between a predicted value sequence and an observed value sequence within a window size [0037]) and output anomaly information ([0038]), but is not explicit regarding “report occurrence of an anomaly in a case in which the determiner determines that the change of the degree of anomaly indicates an anomaly of the target device”.

Pietrowicz discloses reporting an anomaly event when the event is determined (processors, reporting … the anomaly associated event, based on determining … that event [claim 35]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Pietrowicz to report occurrence of an anomaly in a case in which the determiner determines that the change of the degree of anomaly indicates an anomaly of the target device to enable a timely appropriate action.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


	Claims 1, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of US Patent No. 10,496,515 B2 (reference), hereinafter “Maya” in view of Taji and Oya, respectively. 
As per claim 1, claim 1 of Maya discloses the claims as follows.
	An anomaly detection device comprising: (An abnormality detection apparatus [claim 1])
	a calculator configured to calculate a degree of anomaly;
(calculator configured to calculate degree of abnormality)
	and a determiner configured to determine whether a change of the degree of anomaly indicates an anomaly of the target device according to a degree of a change of the degree of anomaly calculated by the calculator within a predetermined time range. (first periods, second period, determiner configured to determine presence or absence of an abnormality of the monitoring target on the basis of the degree of abnormality).



As per claim 11, claim 10 of Maya discloses the claim as follows.
	An anomaly detection method comprising: (A method for detecting an abnormality [claim 10])
	calculating a degree of anomaly; (calculate degree of abnormality)
	and determining whether a change of the degree of anomaly indicates an anomaly of the target device according to a degree of a change of the calculated degree of anomaly within a predetermined time range. (first periods, second period, determine presence or absence of an abnormality of the monitoring target on the basis of the degree of abnormality)

The difference between current application and Maya is disclosed by Taji and Oya as shown in claim 11 above in rejection under 35 USC 103.

As per claim 12, claim 11 of Maya discloses the claim as follows.
	A non-transitory computer-readable storage medium storing program causing a 20computer to perform: (A non - transitory computer readable medium having a computer program stored therein which causes a computer when executed by the computer, to perform [claim 11])
	calculating a degree of anomaly; (calculate degree of abnormality)


The difference between current application and Maya is disclosed by Taji and Oya as shown in claim 12 above in rejection under 35 USC 103.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
	Kawaii (US 20210116331 A1) discloses a display of a change of anomaly degree and notifies the user on the occurrence of anomaly (display control unit, control of displaying a … change of … anomaly degree [abs, 0009, Fig. 2], The anomaly detection unit 180 may detect an anomaly sign from the time-series change of the group anomaly degree, may detect an anomaly after the occurrence from the time-series change of the … anomaly degree [0087], determines whether anomaly definition information that matches the determined pattern exists, When the anomaly definition information that matches the determined pattern exists, notifies the user of the anomaly in accordance with the detection result [0088]).
	Malhotra (US 20160299938 A1) discloses an anomaly detection system and method processing time series data comprising set of points, computes each set of .

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865